Citation Nr: 1226786	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  07-26 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation currently assigned for diabetes mellitus with erectile dysfunction and mild proteinuria.  

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to June 1972 and from September 1977 to October 1981, including service in the Republic of Vietnam.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a decision of the Cheyenne, Wyoming, Regional Office (RO) that denied an evaluation in excess of 20 percent for diabetes mellitus, and granted service connection for peripheral neuropathy of the right lower extremity secondary to diabetes mellitus, rated 10 percent disabling; effective from December 4, 2003.  

In March 2011, the Board remanded this case for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2012 statements, the Veteran challenged the findings in the recent Supplemental Statement of the Case (SSOC) and reported that his disabilities had worsened since the most recent examination, which was conducted in June 2011.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his diabetes mellitus and peripheral neuropathy of the right lower extremity.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this case.  

In addition, in the June 2011 VA examination report, the examiner indicated that the Veteran had chronic kidney disease that was poorly controlled as a complication of his diabetes mellitus.  Although the RO has included nephropathy and proteinuria as part of the Veteran's service-connected disabilities, on remand, in light of the evidence of the apparent worsening of the renal component of the Veteran's service-connected disability, the RO must adjudicate whether a separate compensable rating is warranted for this manifestation.  Further, given the Veteran contention regarding the worsening of the peripheral neuropathy of his left lower extremity, on remand, the RO must readjudicate this issue.

On remand, the RO must associate all pertinent, outstanding records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, the Veteran should be afforded an appropriate VA examination to determine the nature, extent, severity and manifestations of his diabetes mellitus.  This must include the nature and severity of his diabetes mellitus and all associated complications, to include his peripheral neuropathy, kidney and eye impairment.  The claims folder must be made available and reviewed by the examiner and all necessary tests should be performed.  

The examiner must state whether the Veteran's diabetes mellitus requires restricted diet and regulations of activities; and whether it involves episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalization per year or twice a month visits to a diabetic care provider.  The examiner should also indicate the number of daily injections of insulin.  

Further, the examiner should also discuss the nature and severity of any right or left-sided upper or lower extremity neuropathy found to be present.  

The examiner must also identify the nature, extent and severity of the Veteran's kidney problems in light of the findings in the June 2011 VA diabetes mellitus examination report.

The examiner must also state whether the Veteran has other residuals or manifestation of his diabetes mellitus, to specifically include diabetic retinopathy.  

The examiner must also indicate the impact the Veteran's diabetes mellitus and the aggregate impact of the manifestations of the disability on his ability to secure or follow a substantially gainful occupation.

All findings and conclusions should be set forth in a legible report.

2.  Then readjudicate the appeal.  In doing so, the RO must specifically consider whether separate compensable ratings are warranted for the Veteran's renal and eye impairment together with higher ratings for his diabetes mellitus and peripheral neuropathy of the right and left lower extremity.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

